OPINION
By THE COURT.
The defendant was charged with and convicted of sodomy and rape on five counts. A jury was waived and trial was had before the Honorable Judge Reynolds of the Common Pleas Court.
The only error assigned is a failure of proof of all of the elements of the offenses charged.
We have examined the evidence and find it sufficient to support the judgment. The only question presented was the weight to be attached to the testimony of the various witnesses. This was solely the function of the trial court. The *145judgment indicates that he placed more credence in the State’s witnesses “than in those offered by the defense. In so doing the conviction was fully warranted.
Finding no error in the record the judgment will be affirmed.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.